Jenkins, P. J.
One of the stipulations contained in the- contract of shipment is that the carrier can not be held liable for any injury inflicted upon live-stock transported, unless suit therefor be brought within six months after the right of action has accrued. The record fails to disclose any act or conduct on the part of the carrier which would obviate the necessity of a compliance by the shipper with this provision of the contract. Cherokee Sawmill Co. v. Nashville &c. Ry., 19 Ga. App. 475 (91 S. E. 790); Southern Express Co. v. Oliver, 20 Ga. App. 467 (93 S. E. 109).

Judgment affirmed..


Stephens and Sill, JJ., conew.

Ridgdill & Mitchell, for plaintiff.
J. H. Merrill, R. B. Smith, H. S. Murray, W. B. Bennet, for defendant.